Citation Nr: 1431745	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  09-21 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for jungle rot.
 	
2. Entitlement to service connection for a low back disorder.
 
3. Entitlement to service connection for a gunshot wound scar to the left thigh.
 
4. Entitlement to service connection for soft tissue sarcoma, to include as a result of herbicide exposure.
 
5. Entitlement to service connection for a skin disorder, to include as a result of herbicide exposure.

6. Entitlement to service connection for right foot pes planus.

7. Entitlement to service connection for left foot pes planus. 
 
8. Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD), prior to January 24, 2008.


REPRESENTATION

Appellant represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to August 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in February 2007 and October 2007 by the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA). In an October 2009 rating decision, the RO granted an increased 100 percent rating for PTSD effective November 7, 2008. 

The Veteran withdrew his request for a Board hearing by correspondence dated in May 2011.

In an August 2012 decision, the Board granted an increased rating of 100 percent for PTSD, effective January 24, 2008, and denied the Veteran's claim for an increased rating in excess of 70 percent for PTSD, prior to January 24, 2008. 

In August 2012, the Board also remanded the Veteran's claims for service connection for bilateral hearing loss and tinnitus. In a September 2013 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for both disorders. As the September 2013 rating decision fully granted the Veteran's claims for service connection for bilateral hearing loss and tinnitus, those issues are no longer in appellate status and are not on appeal. 

In a November 2013 Memorandum Decision, the United States Court of Appeals for Veterans Claims (Claims) vacated the Board's denial of an increased rating in excess of 70 percent for PTSD, prior to January 24, 2008, and remanded the matter to the Board for development consistent with the Memorandum Decision. 

During the pendency of the appeal, the Veteran filed additional claims for service connection for a heart disorder and cancer, both claimed as related to in-service herbicide exposure. The record contains no indication that the RO has developed these claims. Therefore, the claims for service connection for a heart disorder and cancer, both related to in-service herbicide exposure, are referred to the RO for development. 

The issues of service connection for a skin disorder and left foot pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran does not have a jungle rot disorder. 

2. The Veteran's current low back disorder, diagnosed as lumbar osteoarthritis, is not related to a disease or injury in service; and arthritis did not manifest within one year of service separation.

3. The Veteran's scar of the left thigh is not related to service or any incident of service, to include a claimed gunshot wound. 
 
4. The Veteran does not have a soft tissue sarcoma.

5. The Veteran does not have right foot pes planus. 

6. For the increased rating period prior to January 24, 2008, the Veteran's service-connected PTSD was manifested by symptomatology more nearly approximating total occupational and social impairment.


CONCLUSIONS OF LAW

1. The criteria for service connection for jungle rot have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2. The criteria for service connection for a low back disorder have not been met. 
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

3. The criteria for service connection for a gunshot wound of the left thigh have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2013).

4. The criteria for service connection for soft tissue sarcoma have not been met. 
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

5. The criteria for service connection for right foot pes planus have not been met. 
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

6. For the increased rating period prior to January 24, 2008, the criteria for a 100 percent rating for PTSD have been met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law that it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the Court (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2002 & Supp. 2013); see also 38 C.F.R. § 19.7 (2013) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159 (2013). As this decision will grant an increased rating of 100 percent for PTSD for the period under appeal, this decision will act as a full grant for that particular claim and the Board need not discuss the VCAA notice requirements regarding that issue.

The Veteran was provided with the relevant notice and information in a June 2007 letter, prior to the initial adjudication of the Veteran's claims. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). He has not alleged any notice deficiency during the adjudication of the claim. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records. The service treatment records and VA treatment records have been obtained and associated with the claims file. The Veteran was provided with VA medical examinations to determine the natures and etiologies of his claimed disorders. The VA medical examination reports contain descriptions of the history of the disability at issue; document and consider the relevant medical facts and principles; and contain opinions regarding the etiologies of the claimed disorders based on all evidence. VA's duty to assist with respect to obtaining relevant records and examinations has been met. 38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In August 2012, the Board remanded the claims to the AOJ for the procurement of any additional records identified by the Veteran, and the provision of VA medical examinations to determine the respective natures and etiologies of the claimed disorders. The AOJ issued a letter to the Veteran, asking for the names, addresses, and approximate dates of treatment for any health care providers who might possess records regarding treatment for his claimed disorders. As the Veteran did not provide the information requested in the AOJ's letter, the AOJ did not procure any additional records. The AOJ also provided the requested examinations. The Board finds that the AOJ complied with the Board's Remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


Analysis Criteria and
Burden of Proof

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 
38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert, 1 Vet. App. at 49. The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board has considered all evidence of record as it bears on the questions of service connection and an increased rating. See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2013) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 
38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case"). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.

Service Connection

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253. The Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic, such as arthritis, by 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active duty. See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309. This presumption is rebuttable by probative evidence to the contrary.

In the case of any veteran who engaged in combat with the enemy in active service during a period of war, campaign, or expedition, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran. Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary. The reasons for granting or denying service-connection in each case shall be recorded in full. 38 U.S.C.A. § 1154(b). 

Additionally, VA regulations provide that if a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service: AL amyloidosis, chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus); Hodgkin's disease; chronic lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's lymphoma; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease. 38 C.F.R. § 3.309(e) (2013); see also Final Rule, 78 Fed. Reg. 54,763 -65 (September 6, 2013).

It is noted that veterans who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam Era, such as the Veteran, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure. 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307.

Jungle Rot

The Veteran essentially claims that he developed jungle rot on his feet during service. After a review of all evidence, both lay and medical, the Board finds that the preponderance of the evidence weighs against the Veteran's claim. 

The Veteran has not made any statements explaining why he believed that he had incurred a jungle rot disorder during service. In a February 2009 statement, the Veteran's wife wrote that the Veteran "waded through rice paddies [and] rivers" in humid weather during service in Vietnam. She reported that, consequently, the Veteran's feet were "always wet," resulting in a jungle rot disorder which all service members "lived with while in Vietnam." She stated that the Veteran did not complain about the disorder because of "peer pressure and embarrassment." She stated that the jungle rot was "a reoccurring condition" akin to Athlete's Foot, manifested by a certain stench and itchiness. She stated that he used foot powder to treat the disorder and she used bleach in the bathtub to keep the infection from spreading to others in the family. 

The service treatment records contain no notation indicating complaint for or treatment for a jungle rot disorder. In a July 1968 report of discharge at service, the service examiner reported that the Veteran's feet and skin were both normal, with the exception of a circular right scar of the scapular area. 

The post-service treatment records contain no notation indicating diagnosis or treatment for a jungle rot disorder.

In a September 2013 VA medical examination report, a VA examiner reported performing a full skin examination. Having done so, the VA examiner diagnosed tinea cruris (groin), nummular eczema (forearms), lipoma (forearms), and onychomycosis (yellow toenails). When specifically asked about the toenail disorder, the Veteran stated that he had not experienced it prior to 2003. The VA examiner found no foot disorder related to the claimed jungle rot disorder.

The Board understands that the Veteran believes that he experienced jungle rot of the feet during service. However, as a layperson, he does not have the requisite competence to provide an opinion on the presence or etiology of a diagnosis.  On VA dermatological examination, jungle rot was not diagnosed. As the probative evidence indicates that the Veteran does not have jungle rot or any disorder of the feet related to jungle rot, service connection for such is precluded. See e.g., Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (finding that in the absence of proof of present disability there can be no valid claim).

Based on the above, the Board finds that the weight of the evidence is against the Veteran's claim and service connection for jungle rot must be denied. See 
38 C.F.R. §§ 3.102, 3.303. In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, at 55-56.

Low Back Disorder

The Veteran essentially claims that he developed a low back disorder due to an in-service injury. After a review of all evidence, both lay and medical, the Board finds that the preponderance of the evidence weighs against the Veteran's claim. 

The service treatment records contain no notation indicating treatment or diagnosis for low back disorder symptomatology during service. In a July 1968 service discharge examination report, a service examiner found that the Veteran's spine and musculoskeletal systems were both normal.

Reviewing the lay evidence, in a February 2009 statement, the Veteran's wife wrote that the Veteran carried a backpack that weighed in excess of 175 pounds during service in Vietnam. She stated that the Veteran was wearing the backpack in February 1966 when he experienced a nearby mine detonation that knocked him unconscious for several minutes. She indicated that the backpack had saved his life. In a June 2009 VA treatment record, the Veteran reported experiencing low back pain since approximately 1967. In a September 2013 VA medical examination report, the Veteran reported being injured by an explosion that caused him to be thrown back. He stated that his back hurt for two months after the incident. The Veteran stated that he told the "Corpsman" about his pain and was given some pain medication. The Veteran indicated that he did not play sports often after the injury. The Veteran indicated that he placed a pillow behind his back while driving a truck during service. He also indicated that his back hurt while getting into and out of the trucks.

The Board finds that the Veteran is a combat Veteran and, therefore, satisfactory lay evidence of an in-service injury will be accepted even if there is no official record of such incurrence. 38 U.S.C.A. § 1154(b). In this instance, the Veteran has reported to have experienced an in-service mine explosion and the Board finds his account to be credible despite the lack of an official record substantiating any resultant injury.  

Now, the question is whether any current back disability is related to his conceded inservice injury.  

In the June 2009 VA treatment record, the Veteran reported experiencing low back pain since 1967. However, in the September 2013 VA medical examination report, the Veteran reported experiencing  low back pain for two months following the explosion (i.e., a limited period of time). The Board notes that the Veteran's September 2013 account is more detailed than the June 2009 assertion and is more consistent with the other evidence of record, including the July 1968 service discharge examination report which is silent for any back disability. Therefore, the Board finds that the Veteran's more detailed September 2013 account of  acute back pain has more probative value than the Veteran's more general assertion included in the June 2009 VA treatment record. Buchanan, 451 F.3d at 1331. Moreover, as will be detailed below, the Veteran has made other statements, indicating that his back pain began decades after service, and the Board finds that his statement indicating continuous low back disorder symptomatology since service is so inconsistent with the other evidence of record as to lack credibility. See Caluza, 7 Vet. App. at 511-12. 

The Board finds that the Veteran did not experience continuous low back disorder symptomatology since discharge from service, or low back disorder symptomatology manifested to a compensable level within one year of discharge from service. The record contains no notation indicating treatment or diagnosis for low back disorder symptomatology until decades after service. In October 1984 VA treatment records, the Veteran reported experiencing neck and back pain with onset in 1981 after he was assaulted by two men. In an August 1999 VA X-ray report, a VA examiner diagnosed mild to moderate degenerative disc disease. 

In the June 2009 VA treatment record, the Veteran reported experiencing low back pain since 1967. Yet, as noted above, the post-service treatment records contain no notation indicating low back disability symptomatology until October 1984, when the Veteran reported experiencing low back pain of only three years' duration. Moreover, the Veteran's June 2009 statement, indicating continuous low back pain since 1967, is also inconsistent with his September 2013 statements, indicating  a period of in-service low back pain lasting only two months. Therefore, the Board finds that the Veteran's June 2009 statement, indicating continuity of low back disorder symptomatology since service, lacks credibility. See id. 

Finally, the Board finds that the Veteran's current low back disorder is not related to service or any incident of service. In the September 2013 VA medical examination report, the VA examiner diagnosed lumbar osteoarthritis. 

Having interviewed the Veteran, provided a physical examination, and reviewed the entirety of the evidence, the VA examiner acknowledged the Veteran's report of in-service low back disorder symptomatology, stating that she believed that the Veteran "sustained acute injuries to his back while in service." In other words, the Veteran's combat injury was acknowledged.  Yet, the VA examiner noted that the medical documentation, to include the Veteran's October 1984 reports of low back pain onset in 1981, did not show chronic or ongoing low back pain related to service. Therefore, the VA examiner stated that it was less likely than not that the Veteran's osteoarthritis was related to service. In explaining this opinion, the VA examiner also noted the October 1984 VA treatment record in which the Veteran reported onset of back pain in 1981, long after service separation. As the September 2013 VA examination report contains the results of a thorough examination and an opinion based on all evidence, both lay and medical, the Board finds that it has great probative value in this matter. See Prejean v. West, 13 Vet. App. 444, 448 (2000) (indicating that the Board may determine the probative value of medical opinions based on their detail, the persuasiveness of their opinions, and the physicians' access to a veteran's medical records); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

For the reasons listed previously, the Veteran's claim for service connection is denied. See 38 C.F.R. §§ 3.102, 3.303. In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, at 55-56.

Gunshot Wound of the Left Thigh

The Veteran essentially claims that he has a scar on the left thigh related to an in-service gunshot wound. After a review of all evidence, both lay and medical, the Board finds that the preponderance of the evidence weighs against the Veteran's claim. 

The Veteran's service treatment records contain no notation indicating diagnosis or treatment for any gunshot wound or scar of the left thigh. Moreover, although the Veteran is known to have participated in combat, the Veteran's service personnel records do not contain any reference to a combat-related injury. In the Veteran's July 1968 service discharge examination report, a service examiner, having performed a skin examination, noted that the Veteran had a circular scar of the right scapular area, but did not indicate finding any scar of the left thigh.

The record contains no mention of any gunshot wound or scar of the left thigh until the filing of this claim. In a February 2008 VA nurse's note, a VA examiner noted that the Veteran had no skin abnormality.

In a February 2009 statement, the Veteran's wife wrote that the Veteran had received a wound to his thigh during service in Vietnam, but added that the "details are vague because he does not talk about that night with me." 

In the September 2013 VA medical examination report, the Veteran reported experiencing an ambush by enemy combatants situated across the river from his position in Vietnam. The Veteran stated that he was hit with a bullet on the anterior aspect of the left thigh. The Veteran indicated that a Corpsman assessed the wound and applied a dressing. The Veteran reported carrying on with his mission after the injury. The Veteran stated that he did not experience any infection of the wound and that it took about two to three weeks to heal without sequalae.
  
After examination, the VA examiner diagnosed a superficial linear scar of the anterior mid-thigh. Having interviewed the Veteran, performed an examination, and reviewed the record, the VA examiner opined that the Veteran's left thigh scar was less likely than not incurred in or caused by an in-service injury, event, or illness. In explaining this opinion, the VA examiner noted that the service treatment records contained no notation indicating a gunshot wound or any scar of the left thigh. Moreover, the Veteran did not mention this scar until the filing of the claim, many decades after service. As to the scar itself, the VA examiner noted that it was not painful or unstable. Considering the nature of the scar, the lack of any documentation in the service treatment records, and the lack of any notation in the service personnel records indicating that the Veteran was wounded in the line of duty (i.e. a Purple Heart), the VA examiner stated that she would have to resort to mere speculation to state that the scar itself resulted from a bullet wound. Therefore, the VA examiner found that the left thigh scar was less likely than not incurred in or caused by service. As the September 2013 VA examination report contains the results of a thorough examination and an opinion based on all evidence, both lay and medical, the Board finds that it has great probative value in this matter. See Prejean, 13 Vet. App. at 448; 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Board notes that the Veteran participated in combat and, therefore, satisfactory lay evidence of an in-service injury will be accepted even if there is no official record of such incurrence. 38 U.S.C.A. § 1154(b). Yet, the post-service treatment records contain no mention of a left thigh scar until decades after service.  Further, there is a lack of nexus evidence linking any current problem to the conceded inservice injury. 

For the reasons listed previously, the Veteran's claim for service connection is denied. See 38 C.F.R. §§ 3.102, 3.303. In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz, at 1364; Gilbert, at 55-56.

Soft Tissue Sarcoma

The Veteran essentially claims that he developed soft tissue sarcomas during service. After a review of all evidence, both lay and medical, the Board finds that the preponderance of the evidence weighs against the Veteran's claim. 

The service treatment records contain no notation indicating complaint or treatment for a soft tissue sarcoma. In a July 1968 report of discharge at service, the service examiner reported that the Veteran's skin was normal, with the exception of a circular right scar of the scapular area. 

The post-service treatment records do not contain any notation indicating treatment or diagnosis for a sarcoma. 

In a February 2009 statement, the Veteran's wife wrote that the Veteran had "several questionable skin irritations on his stomach, back, arms, and legs." She indicated that the Veteran's VA doctors were unable to tell him the nature of the irritations, and had made ineffective attempts to treat them using lotions. She reported that her late brother, who served with the Veteran in Vietnam, "had similar irritations on his legs and arms." She recalled that her brother had told her that his doctors, in examining his irritations, had diagnosed soft tissue sarcomas, "skin irritation[s] from exposure to Agent Orange." 

In the September 2013 VA medical examination report, the Veteran stated that he had had a sarcoma some years back, but indicated that he never had a biopsy and did not recall who diagnosed him as having a sarcoma. After an examination, the VA examiner noted that the Veteran had a lipoma on the right arm. After reviewing the claims file, the VA examiner found no notation indicating that the Veteran had ever been diagnosed with a soft tissue sarcoma. Furthermore, the Veteran noted finding no pathological report or hematology/oncology referral for a sarcoma. The VA examiner found that it was less likely than not that the Veteran ever had a sarcoma. Regarding the diagnosed lipoma, the VA examiner indicated that lipomas were common benign fatty tumors, which were not associated with Agent Orange and occurred frequently in the population. Therefore, the VA examiner opined that it was less likely than not that the lipoma was related to service. 

As the probative evidence indicates that the Veteran does not have a soft tissue sarcoma, service connection for such is precluded. See e.g., Brammer, 3 Vet. App. at 225. Although the Veteran has not claimed that he experienced onset of his diagnosed lipoma during service, the Board notes that the service treatment records contain no notation indicating diagnosis or treatment for such disorder. Moreover, the September 2013 VA examiner, having reviewed all evidence, concluded that the lipoma was not related to service.  To the extent that the Veteran argues that he has a soft tissue sarcoma related to service, the Board deems such arguments as lacking probative value given his lack of medical expertise. 

Based on the above, the Board finds that the weight of the evidence weighs against the Veteran's claim and service connection for a soft tissue sarcoma must be denied. See 38 C.F.R. §§ 3.102, 3.303. In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, at 55-56.

Right Foot Pes Planus

The Veteran essentially claims that he developed right foot pes planus during service. After a review of all evidence, both lay and medical, the Board finds that the preponderance of the evidence weighs against the Veteran's claim. 

The service treatment records contain no notation indicating complaint or treatment for a foot disorder. In a July 1968 report of discharge at service, the service examiner reported that the Veteran's feet were normal.  

The post-service treatment records do not contain any notation indicating treatment or diagnosis for a foot disorder.

In a February 2009 statement, the Veteran's wife wrote that the Veteran had to wear combat boots throughout service in Vietnam. She stated that, as a result, the Veteran had experienced fallen arches and pain.

In a September 2013 VA medical examination report, the Veteran reported that a physician had told him that he had flat feet, but did not report the name of the physician or the date of the diagnosis. Upon examination, to include X-rays, the VA examiner found no evidence of right foot pes planus. 

As the probative evidence indicates that the Veteran does not have right foot pes planus, service connection for such is precluded. See e.g., Brammer, at 225. The Veteran does not have the requisite competence to render a diagnosis of pes planus.  Thus, his lay assertions are not considered probative. 

Based on the above, the Board finds that the weight of the evidence weighs against the Veteran's claim and service connection for right foot pes planus must be denied. See 38 C.F.R. §§ 3.102, 3.303. In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, at 55-56.

Increased Rating Claims

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate Diagnostic Codes. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.20 (2013). When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. Where an increase in an existing disability rating based upon established entitlement to compensation is at issue (i.e., an increased rating claim), the present level of disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

"The relevant temporal focus for adjudicating an increased rating claim [as opposed to a higher initial rating claim] is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim." Id. at 509. 

The Veteran's psychiatric disability, specifically PTSD, is evaluated under the General Rating Formula for Mental Disorders. See 38 C.F.R. § 4.130, Diagnostic Code 9411. Under the General Rating Formula for Mental Disorders, a 70 percent evaluation is warranted where the evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships. Id.

A 100 percent evaluation is warranted where the evidence shows total occupational and social impairment, with deficiencies such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. Id.

In adjudicating a claim for a higher disability rating, the VA adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment. In this decision, the Board considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as mere examples of the type and degree of the symptoms, or effects, that would justify a particular rating. The Board has considered the symptoms indicated in the rating criteria as examples or symptoms "like or similar to" the Veteran's psychiatric disability symptoms in determining the appropriate schedular rating assignment, and, although noting which criteria have not been met, has not required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating for psychiatric disability. See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Global Assessment of Functioning (GAF) score is a scaled rating reflecting the psychological, social and occupational functioning on a hypothetical continuum of mental health-illness. Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994). See Carpenter v. Brown, 8 Vet. App. 240, 243 (1995). A GAF of 71 to 80 is defined as a situation where "if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork)." A GAF of 61 to 70 is defined as "some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships." A GAF of 51 to 60 is defined as "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)." A GAF of 41 to 50 is defined as "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job, cannot work). A GAF of 31 to 40 is defined as "some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed adult avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)." A GAF of 21 to 30 is defined as "behavior is considerably influenced by delusions or hallucinations or serious impairment, in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends)." DSM-IV, at 32; Richard v. Brown, 9 Vet. App. 266, 267 (1996).

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability. However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue. The GAF score must be considered in light of the actual symptoms of a Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Increased Rating for PTSD

For the increased rating period prior to January 24, 2008, the Board finds that the Veteran's PTSD symptomatology more nearly approximated the total occupational and social impairment listed in the criteria for a 100 percent rating. 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

In a March 2006 VA treatment record, the Veteran indicated that he worked as a self-employed semi-truck driver. The Veteran reported experiencing increased stress while driving, but also reported fearing that he would "go downhill" if he were to stop working.

In a May 2006 VA treatment report, the Veteran reported experiencing increased hyperarousal symptoms and increasing levels of stress while driving commercially. The VA examiner noted that the Veteran exhibited a depressed mood and angry affect. The examiner further indicated that the Veteran's ability to respond to the pressures of work were depleting.

In a June 2006 statement, the Veteran wrote that he was "getting very frustrated with relationships especially as related to my occupation - I am a truck driver/was a pipefitter until 1998 until union employment ended."  

In a January 2007 VA psychiatric examination report, the Veteran stated that he had been a welder/pipefitter for 25 years. The Veteran indicated that he would frequently come into conflict with his supervisors and co-workers while working in that position. He reported either quitting or having his employment terminated during that 25 year period due to his outbursts of anger and inability to get along with others. The Veteran indicated that he had worked as a truck driver for the previous seven years, but had difficulty working with others. The Veteran stated that he missed three months of work because of his anger and inability to get along with others. 

Having interviewed the Veteran, the VA examiner noted that mentally the Veteran did not have difficulty performing activities of daily living, but also stated that the Veteran had difficulty establishing and maintaining effective work/school and social relationships because of severe anger outbursts, a lack of focus, and emotional lability. The VA examiner also indicated that the Veteran had difficulty maintaining effective family role functioning and occasional interference with recreation or leisurely pursuits. The VA examiner stated that the Veteran's prognosis was poor and his overall impairment was estimated to be "at least severe." The VA examiner diagnosed PTSD and assigned a GAF score of 40 to 45. 

In an undated VA medical statement received by VA on January 24, 2008, a VA examiner noted seeing the Veteran several times since April 2005 and indicated that he had consistently described difficulty in his profession as a long distance truck driver. The examiner stated that that the Veteran was "now (or soon will be) at the point where competitive gainful employment will produce deleterious results to [his] health and functioning." 

In a February 2009 statement, the Veteran reported being unable to continue driving his truck because of problems with disorientation and problems in his business relationships. He also stated that the labels for his PTSD medication advised against operating heavy equipment and that the medications made him tired and affected his reaction time. In a February 2009 application for a total disability rating based on individual unemployability (TDIU), the Veteran reported having been employed as an independent truck driver, but stated that he had earned no income over the previous 12 months.

In an April 2009 statement, the Veteran's spouse stated that the Veteran had been unable to maintain employment since service due to his thoughts about Vietnam. She reported that his union forced him to retire from his 25-year career as a welder/pipefitter in 1999. She indicated that, after losing that job, the Veteran "sat on the couch for a year and ran out of unemployment benefits." After that, the Veteran "took our savings, and money borrowed from my mom and bought a semi-truck" without telling her. She stated that the Veteran essentially "bought a job where he could leave anytime he wanted and be alone." She indicated that, in order to comply with Department of Transportation regulations, the Veteran was unable to medicate himself while driving and would become confused while driving. She stated that she would get calls from him in the middle of the night during which he would yell at her because he did not know where he was or if he had missed an exit. She also indicated that he would get into confrontations with the "receivers" of the goods he was shipping. When such confrontations would happen, he would call her, often in the middle of the night, to listen to the situation so that he would not lose his head and start a fight. She stated that she lost so much sleep due to the Veteran that she had to quit her own job as a vocational counselor.

She reported that, even though she was "president" of the Veteran's independent trucking business, the Veteran did the driving. She said that she tried driving with him in 2000, but that she stopped after "one year, two months, eight days, and five hours." She indicated that the Veteran was abusive during that time, and would often begin yelling at her as soon as he awoke, even if she was driving. She stated that she finally quit after he told her that he was "going to kill me 'very slowly.'" She indicated that the trucking business had not made a profit in years. She stated that they were living off a line of credit from their house in Olympia, Washington which she had rented out. Being essentially homeless, they had moved in with her sister and her husband in Waco, Texas. She stated that the Veteran had caused problems with them due to his lack of basic hygiene. 

The Veteran's spouse stated that, despite the desperate nature of his business, he refused to hire another driver or sell any of their equipment. She indicated that the Veteran "refuses to move forward and hobbles my ability to do so." When she asked him if he could work for another company to help his own, the Veteran stated that he could not work for anyone else. She stated that she knew this statement was true because the Veteran did not do well with other dispatchers and only drove when he felt like it. 

Reviewing this evidence, the Board finds that, for the increased rating period prior to January 24, 2008, the Veteran's PTSD symptomatology more nearly approximated the total occupational and social impairment listed in the criteria for a 100 percent rating. 38 C.F.R. § 4.130, Diagnostic Code 9411. 

The Veteran currently is in receipt of a 100 percent rating for PTSD, effective January 24, 2008, the date of the receipt of the letter in which a VA examiner stated that the Veteran's continued employment was harming his health and functioning. In the January 2008 VA medical examination report, the VA examiner stated that the Veteran's PTSD symptoms were "at least severe," suggesting that they might be totally disabling. Although the Veteran was employed as a truck driver at the time for the entire increased rating period prior to January 24, 2008, the Veteran was employed at an unprofitable family-run business that he created solely to avoid working with others. In her April 2009 statement, the Veteran's wife detailed how the Veteran's psychiatric symptomatology caused him to alienate clients and make decisions that destroyed any chance of profitability during the increased rating period at issue. Moreover, she detailed how the Veteran's anger and desire to isolate led him to threaten family members with violence if they attempted to assist him in his profession. Although the Veteran was employed during the increased rating period at issue, the employment was "marginal employment," as defined both by its lack of profitability and VA regulations. See §38 C.F.R. § 4.16a (2013). The record sufficiently suggests that the Veteran would be unable to gain or retain employment in an unsheltered environment. Moreover, the Veteran demonstrated an inability to gain or maintain any social connections with others besides his wife whom he harassed and threatened. 

Considering the entirety of the evidence, for the period prior to January 24, 2008, the Board finds that the Veteran's service-connected PTSD was manifested by symptomatology more nearly approximating total occupational and social impairment required for a 100 percent rating. 38 C.F.R. § 4.130, Diagnostic Code 9411. As this is the maximum rating allowed under VA regulations, the Board need not consider whether a higher rating might be granted on an extraschedular basis. 

ORDER

Service connection for jungle rot is denied. 

Service connection for a low back disorder is denied. 
 
Service connection for a gunshot wound scar to the left thigh is denied. 
 
Service connection for soft tissue sarcoma, to include as a result of herbicide exposure, is denied. 

Service connection for right foot pes planus is denied. 

For the period prior to January 24, 2008, an increased rating in excess of 100 percent for PTSD is granted. 


REMAND

The Board finds that additional development is required prior to adjudication of the claims for service connection for a skin disorder and left foot pes planus. 

Regarding the claim for service connection for a skin disorder, in the September 2013 VA medical examination report, a VA examiner diagnosed the Veteran as having tinea cruris. Having done so, the VA examiner opined that the tinea cruris was less likely than not related to service because there was "no evidence" that the condition started during service. In writing this opinion, the VA examiner failed to note a July 1968 service treatment record, diagnosing the Veteran as having probable ringworm on the inside of his groin. As a valid medical opinion cannot be based upon an inaccurate factual premise, a remand is necessary for an additional opinion.

Regarding the claim for service connection for left foot pes planus, in a February 2009 statement, the Veteran's wife indicated that the Veteran had told her that he developed the condition from walking in combat boots during service. In the September 2013 VA medical examination report, the VA examiner stated that the Veteran's left foot pes planus was less likely than not related to service because there was no documented record of treatment for a foot disorder during or after service. In writing this opinion, the VA examiner did not note the Veteran's statements suggesting an etiology of the disorder. Therefore, a remand for an additional opinion is necessary. 

Accordingly, the case is REMANDED for the following action:

1. Provide the claims file to the September 2013 VA examiner or another qualified examiner. In reviewing the claims file, the VA examiner is requested to note the July 1968 service treatment record, indicating treatment for ringworm of the groin, and the February 2009 lay statement from the Veteran's wife regarding the etiology of the claimed left foot pes planus disorder. If the VA examiner finds it necessary, an additional examination should be scheduled.

After a review of the evidence, both lay and medical, the VA examiner is asked to provide the following opinions:

a. Is it at least as likely as not (50 percent probability or greater) that the Veteran's claimed skin disorder is related to service or any incident of service, to include the July 1968 instance of ringworm and/or in-service exposure to herbicides?

b. Is it at least as likely as not (50 percent probability or greater) that the Veteran's claimed left foot pes planus is related to service or any incident of service?

A rationale should be provided for any opinion or conclusion expressed. If the VA examiner is unable to provide the requested opinion without resorting to speculation, the reasons why should be provided.

2. After completion of the foregoing and all other necessary development, re-adjudicate the claims for service connection for a skin disorder and left foot pes planus. If any benefits sought remain denied, the Veteran should be furnished a supplemental statement of the case, and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 

Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


